By Mr. Justice Thornton.
This was a proceeding had before a Justice of the Peace, instituted upon the complaint of the plaintiff in error, for a forciblé entry and detainer, by the defendants. The proceedings were brought into the Circuit Court of Blount county, according to the statute regulating such case, by writ of certiorari, where various errors were assigned, upon which, the judgment of the Justice was reversed. From this judgment of the Circuit Court, a writ of error has been taken to this Court. The assignment of errors here* *87involves the same matters, which were adjudged below. Of these various grounds, which are six in number, all' of them except two, are errors of fact, of the existence of which, the record not only presents no evidence, but on the contrary, is contradictory of them.
It is needless to use any argument to shew, that the remedy for such errors as those, cannot be available in a proceeding, where the record alone is the matter to be tried; and that too, by itself — not by extraneous matter of proof, resting in parol.
The fifth and sixth errors, relate to the record as it exists; and as to the former, viz. that the complaint does not sufficiently specify the land, nor .the estate of the claimant therein, we think both of those requisites of the law are substantially complied with. The •estate is alleged to be an unexpired term of years; and the land, though not described by the statutory demarkations of range, township, and section, is delineated by metes and bounds, calling for natural objects of notoriety in the vicinage.
As to the latter of the two errors above mentioned, as referring to the record returned, which is, that there is no evidence recorded to support the verdict of the jury, the law does not require the Justice to record and certify all the evidence, nor any of it indeed, except such as was admitted after objection, or rejected when offered.
We think that there was error in the reversal of the judgment of the Justice of the Peace, and that the judgment of the Circuit Court be therefore reversed; the judgment of the Justice affirmed; and that the same be certified to the Circuit Court, that a proce-dendo may issue to the Justice.